Per Curiam:
This action is to recover $2,000 for alleged loss by burglary under a policy of insurance issued by the defendant to the plaintiffs. The first defense sets up a breach of warranty with respect to a previous application and declination of insurance, and previous cancellation of a burglary insurance policy issued to the plaintiffs prior to the issuance of the policy alleged in the complaint. The second defense alleges a breach of warranty with respect to a required burglar alarm system and maintenance thereof.
The learned court should have granted the motion and directed the plaintiffs to reply to each of these defenses. The *503defendant should not have been required to furnish a bill of particulars respecting the facts set up in the first defense.
The order appealed from should, therefore, be reversed with ten dollars costs and disbursements, and the motion requiring a reply to each of the defenses granted.
Present—Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ.
Order reversed, with ten dollars costs and disbursements, and motion granted.